NUMBER 13-09-00440-CV

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG
____________________________________________________________

FIRST NATIONAL BANK,                                                                              Appellant,

                                                        v.


MITCHELL C. CHANEY,                                 Appellee.
____________________________________________________________

             On appeal from the 107th District Court
                  of Cameron County, Texas.
____________________________________________________________

                                MEMORANDUM OPINION

                    Before Justices Yañez, Rodriguez, and Garza
                         Memorandum Opinion Per Curiam

        The parties to this appeal have filed a “Joint Motion to Vacate Judgment as to First

National Bank only and to dismiss appeals pursuant to settlement.” The Court has

considered the motion and it is the Court’s opinion that the motion should be granted in

part and denied in part.1 Accordingly, without regard to the merits, we vacate the judgment



        1
         Rule 42.1(a)(2) perm its the Court to render judgm ent effectuating the parties’ agreem ents or to
vacate the trial court’s judgm ent and rem and the case to the trial court for rendition of judgm ent in accordance
with the agreem ent; we cannot do both. See T EX . R. A PP . P. 42.1(a)(2)(A), (B).
as to appellant, First National Bank2, and remand the case to the trial court for rendition of

judgment in accordance with the parties’ settlement agreement. See TEX . R. APP. P.

42.1(a)(2)(B); 43.2(d).

       The parties request that the Court direct the District Clerk to return the cash deposit

in lieu of supersedeas bond to appellant, together with any interest to which appellant may

be entitled. The request is GRANTED. We direct the District Clerk to return to appellant

the deposit of cash in lieu of supersedeas bond made by appellant, together with any

interest to which appellant may be entitled.

       The parties also request immediate issuance of our mandate. See TEX . R. APP.

P.18.1(c). The request is GRANTED. We direct the Clerk of the Court to issue the

mandate immediately. In accordance with the agreement of the parties, costs are taxed

against the party incurring same. See TEX . R. APP. P. 42.1(d).



                                                       PER CURIAM

Delivered and filed the
15th day of April, 2010.




       2
         John W oodard did not perfect an appeal. Therefore, the judgm ent against John W oodard and in
favor of Mitchell C. Chaney rem ains in full force and effect.

                                                  2